DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office action is in response to Applicant’s amendment/request for reconsideration submitted on April 5, 2021, hereinafter “Reply”, after non-final rejection of December 3, 2020, hereinafter “Non-Final Rejection”.  In the Reply, claims 1, 5-7, 10-11, and 15-17 have been amended, claims 8 and 18 have been cancelled, and no claims have been added.  In the examiner’s amendment below, claims 1 and 10-11 have been amended, claims 8 and 18 have been cancelled, and no claims have been added.  Claims 1-7, 9-17, and 19-20 remain pending in the application. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Ryan McCormick (Attorney of Record), on May 14, 2021.

1.  	(Currently Amended) A method for efficient cache space utilization by a processing circuitry including a cache, the method comprising:
determining whether a number of executions of a first instruction is at or above a first threshold, wherein the first threshold is at least 2;

	determining, among a plurality of instructions executed by the processing circuitry, a cacheable block of instructions for execution by the processing circuitry, wherein the cacheable block of instructions has an input, an output, and an intermediary result confined locally to the cacheable block of instructions, wherein the cacheable block of instructions includes the first instruction and the second instruction when it is determined that the number of executions of the first instruction is at or above the first threshold and that the number of executions of the second instruction is at or above the second threshold, wherein the first instruction generates the intermediary result based on the input, wherein the second instruction generates the output based on the intermediary result;
	generating a unified instruction based on the cacheable block of instructions, wherein the unified instruction results in the same output as the cacheable block of instructions when the same input is received; and
	storing the unified instruction in the cache.

2.	(Original) The method of claim 1, wherein the unified instruction is stored in the cache for a predetermined amount of time.



4.	(Previously Presented) The method of claim 1, wherein determining the cacheable block of instructions further comprises:
	identifying a potentially cacheable block of instructions including the first instruction, the second instruction, and the intermediary result of the first instruction used by the second instruction that is locally confined to the identified block of instructions.

5.	(Previously Presented) The method of claim 4, wherein the identified block of instructions is determined to be cacheable when the number of executions of the first instruction is at or above the first threshold.

6.	(Previously Presented) The method of claim 4, wherein the identified block of instructions is determined to be cacheable when the number of executions of the second instruction is at or above the second threshold.

7.	(Previously Presented) The method of claim 4, wherein the identified block of instructions is determined to be cacheable when the number of executions of the first instruction is above the first threshold and the number of executions of the second instruction is at or above the second threshold.

8.	(Cancelled)

9.	(Original) The method of claim 1, wherein the plurality of instructions is performed on a columnar database.
	
10.	(Currently Amended) A non-transitory computer readable medium having stored thereon instructions for causing a processor to execute a process for efficient cache space utilization by a processing circuitry including a cache, the process comprising:
determining whether a number of executions of a first instruction is at or above a first threshold, wherein the first threshold is at least [[1]] 2;
determining whether a number of executions of a second instruction is above a second threshold when it is determined that the number of executions of the first instruction is at or above the first threshold;
	determining, among a plurality of instructions executed by the processing circuitry, a cacheable block of instructions for execution by the processing circuitry, wherein the cacheable block of instructions has an input, an output, and an intermediary result confined locally to the cacheable block of instructions, wherein the cacheable block of instructions includes the first instruction and the second instruction when it is determined that the number of executions of the first instruction is at or above the first threshold and that the number of executions of the second instruction is at or above the second threshold, wherein the first instruction generates the intermediary result based on the input, wherein the second instruction generates the output based on the intermediary result;
	generating a unified instruction based on the cacheable block of instructions, wherein the unified instruction results in the same output as the cacheable block of instructions when the same input is received; and
	storing the unified instruction in the cache.

11.	(Currently Amended) A system for efficient cache space utilization, comprising:
a processing circuitry including a cache, wherein the processing circuitry is configured to execute at least a plurality of instructions; and
a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to: 
determine whether a number of executions of a first instruction is at or above a first threshold, wherein the first threshold is at least [[1]] 2;
determine whether a number of executions of a second instruction is at or above a second threshold when it is determined that the number of executions of the first instruction is at or above the first threshold;
	determine, among a plurality of instructions executed by the processing circuitry, a cacheable block of instructions for execution by the processing circuitry, wherein the cacheable block of instructions has an input, an output, and an intermediary result confined locally to the cacheable block of instructions, wherein the cacheable block of instructions includes the first instruction and the second instruction when it is determined that the number of executions of the first instruction is at or above the first , wherein the first instruction generates the intermediary result based on the input, wherein the second instruction generates the output based on the intermediary result;
	generate a unified instruction based on the cacheable block of instructions, wherein the unified instruction results in the same output as the cacheable block of instructions when the same input is received; and
	store the unified instruction in the cache.

12.	(Original) The system of claim 11, wherein the unified instruction is stored in the cache for a predetermined amount of time.

13.	(Original) The system of claim 11, wherein the unified instruction is removed from the cache when it is determined that a number of executions of the unified instruction is below a predetermined threshold for a period of time.

14.	(Previously Presented) The system of claim 11, wherein the system is further configured to:
	identify a potentially cacheable block of instructions including the first instruction, the second instruction, and the intermediary result of the first instruction used by the second instruction that is locally confined to the identified block of instructions.



16.	(Previously Presented) The system of claim 14, wherein the identified block of instructions is determined to be cacheable when the number of executions of the second instruction is at or above the second threshold.

17.	(Previously Presented) The system of claim 14, wherein the identified block of instructions is determined to be cacheable when the number of executions of the first instruction is at or above the first threshold and the number of executions of the second instruction is at or above the second threshold.

18.	(Cancelled)

19.	(Original) The system of claim 11, wherein the plurality of instructions is performed on a columnar database.

20.	(Previously Presented) The method of claim 1, wherein the first threshold is different from the second threshold.

The Examiner's statement of reasons for allowance is as followed.


A method for efficient cache space utilization by a processing circuitry including a cache, the method comprising:
determining whether a number of executions of a first instruction is at or above a first threshold, wherein the first threshold is at least 2;
determining whether a number of executions of a second instruction is at or above a second threshold when it is determined that the number of executions of the first instruction is at or above the first threshold;
	determining, among a plurality of instructions executed by the processing circuitry, a cacheable block of instructions for execution by the processing circuitry, wherein the cacheable block of instructions has an input, an output, and an intermediary result confined locally to the cacheable block of instructions, wherein the cacheable block of instructions includes the first instruction and the second instruction when it is determined that the number of executions of the first instruction is at or above the first threshold and that the number of executions of the second instruction is at or above the second threshold, wherein the first instruction generates the intermediary result based on the input, wherein the second instruction generates the output based on the intermediary result;
	generating a unified instruction based on the cacheable block of instructions, wherein the unified instruction results in the same output as the cacheable block of instructions when the same input is received; and
	storing the unified instruction in the cache.

A method for efficient cache space utilization by a processing circuitry including a cache, the method comprising: determining whether a number of executions of a first instruction is at or above a first threshold, wherein the first threshold is at least 2; determining whether a number of executions of a second instruction is at or above a second threshold when it is determined that the number of executions of the first instruction is at or above the first threshold; determining, among a plurality of instructions executed by the processing circuitry, a cacheable block of instructions for execution by the processing circuitry, wherein the cacheable block of instructions has an input, an output, and an intermediary result confined locally to the cacheable block of instructions, wherein the cacheable block of instructions includes the first instruction and the second instruction when it is determined that the number of executions of the first instruction is at or above the first threshold and that the number of executions of the second instruction is at or above the second threshold, wherein the first instruction generates the intermediary result based on the input, wherein the second instruction generates the output based on the intermediary result; generating a unified instruction based on the cacheable block of instructions, wherein the unified instruction results in the same output as the cacheable block of instructions when the same input is received; and storing the unified instruction in the cache.

Therefore, in the context of the independent claim 1 as a whole, the prior art of record does not teach the claimed subject matter.  Thus the subject matter of the independent claim 1 is allowable.

Furthermore, when considering independent claims 10 and 11, the independent claims are allowable on substantially the same rationale as that in the independent claim 1 above.

Corresponding dependent claims depend directly or indirectly from the allowable independent claims and are therefore also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568. The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/T.B.V./Patent Examiner, Art Unit 2136

 /CHARLES RONES/ Supervisory Patent Examiner, Art Unit 2136